EMPLOYMENT AGREEMENT



BETWEEN



[EVP Name]



AND



COREL CORPORATION



MADE AS OF [Month, day] 2002









































EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of [Month, day] 2002;

B E T W E E N:

COREL CORPORATION


(the "Corporation")

OF THE FIRST PART,

- and -

[EVP Name]


(the "Executive")

OF THE SECOND PART.



WHEREAS the Executive has been employed with the Corporation since [month, day,
year] in a variety of capacities, having been appointed as [Job Title] on [hire
date of month, day, year];

AND Whereas the Executive and the Corporation wish to formalize the terms and
conditions of the Executive's employment as Current Title with the Corporation;

THIS AGREEMENT WITNESSES that in consideration of the covenants and agreements
contained in this Agreement, the parties agree as follows:

ARTICLE 1 - DEFINITIONS

1.1 Change of Control

"Change of Control" means the occurrence of any of the following events:

(a) the Corporation is merged, or consolidated or reorganized into or with
another corporation or other legal person in any transaction or series of
related transactions (other than a transaction to which only the Corporation and
one or more of its subsidiaries are parties) and as a result of such merger,
consolidation or reorganization, less than 51% of the combined voting power of
the outstanding voting securities of the surviving entity or person immediately
after such transaction or series of related transactions, are held in the
aggregate by persons or entities who were holders of voting securities of the
Corporation immediately prior to such transaction;

(b) the Corporation sells all or substantially all of its assets to any other
corporation or other legal person in any sale or series of related sales (other
than a transaction to which only the Corporation and one or more of its
subsidiaries are parties);

(c) the Corporation's Board of Directors approves the distribution to the
Corporation's shareholders of all or substantially all of the Corporation's net
assets, or the Corporation's Board of Directors, shareholders or a court of
competent jurisdiction approves the dissolution or liquidation of the
Corporation; or

(d) any other transactions or series of related transactions occur which have
substantially the same effect as the transactions specified in any of the
preceding clauses (other than transactions to which only the Corporation and one
or more of its subsidiaries are parties).



1.2 Confidential Information

"Confidential Information" means confidential information of the Corporation,
including trade secrets, customer lists and other confidential information
concerning the business and affairs of the Corporation.

1.3 Date of Termination

"Date of Termination" means the date on which a proper Notice of Termination is
given to or by the Executive.

1.4 Good Reason

"Good Reason" means:

(a) the Corporation and its subsidiaries, taken as a whole, cease to operate as
a going concern;

(b) any action by the Corporation without the Executive's consent that
constitutes constructive termination of the Executive's employment with the
Corporation, including (i) any material reduction in the Executive's titles,
reporting relationships, powers, authority, duties or responsibilities; (ii) any
reduction in the Executive's base salary; or (iii) any material reduction in the
value of the Executive's employee group insurance or health benefit plans and
programmes;

(c) the Corporation fails to pay, when due, any amount payable by it to the
Executive pursuant to this Agreement;

(d) any term of the Executive's employment with the Corporation is changed
without the Executive's consent in any proceedings under any bankruptcy,
reorganization, arrangement, dissolution, winding-up or liquidation statute or
law of any jurisdiction, including the Companies' Creditors Arrangement Act
(Canada).





1.5 Permanent Disability

"Permanent Disability" means the Executive's absence from his duties with the
Corporation on a full time basis for more than six (6) consecutive months as a
result of the Executive's incapacity due to physical or mental illness.

1.6 Severance Period

"Severance Period" means a period of 12 months from the Date of Termination.

1.7 Subsidiary

"Subsidiary" has the meaning ascribed to it in the Business Corporations Act.

ARTICLE 2 - EMPLOYMENT

2.1 Employment

Subject to the terms and conditions of this Agreement, the Corporation will
employ the Executive in the office of [Current Job Title] reporting to the Chief
Executive Officer. Without limiting the Executive's right to terminate this
Agreement for Good Reason, the Corporation shall have the unilateral right to
change the Executive's offices, titles, reporting relationships, powers,
authority, duties or responsibilities.

2.2 Review

The Executive and Corporation agree that they will review the terms and
conditions of the Executive's employment every three (3) years and recommend
changes, if any, to this Agreement, subject to Section 7.9.

2.3 Place of Employment

The Executive will perform his work and services for the Corporation primarily
at its office in [City]. The Executive acknowledges that the Board of Directors
has the discretion to change the location of the head office of the Corporation,
in which case the Executive will be required to relocate. In the event that the
Executive agrees to relocate, expenses incurred by the Executive and his family
will be reimbursed in accordance with the Corporation's relocation policy in
effect at that time . The Executive acknowledges that the performance of
Executive's duties and functions will necessitate frequent travel to other
places.







ARTICLE 3 - REMUNERATION AND BENEFITS

3.1 Base Salary

The Corporation will pay the Executive an annual base salary of [ $X dollars].
The Executive's base salary will be reviewed annually following completion of
the Corporation's financial year ending November 30 at the time of the review of
compensation for the other members of the Executive Management Team or other
senior management employees of the Corporation.

3.2 Benefits

The Executive will be entitled to participate in all health, disability, death,
pension and other employee benefit plans and programmes of the Corporation in
effect from time to time in accordance with their terms.

3.3 Incentive Plans

The Corporation may pay the Executive an annual bonus if the Corporation
achieves certain revenue, pre-tax operating income and/or development or other
targets to be established each year in advance by the Chief Executive Officer
and the Board of Directors. If one hundred percent (100%) of the Corporate
objectives and personal objectives set for a given year are attained, the
Executive shall be entitled to one hundred percent (100%) of the agreed upon
bonus. The amount of bonus, if any, to which the Executive will be entitled for
attaining a lesser percentage of objectives will be determined by the Chief
Executive Officer and the Board of Directors.

3.4 Stock Option Plans

The Executive will be eligible for a grant of options, at the discretion of the
Board of Directors, in accordance with the policy and practice in place for
other senior executives of the Corporation and in accordance with the terms and
conditions of such grant and the stock option plan in place for senior
executives of the Corporation.

3.5 Vacation

The Executive will be entitled to paid vacation each year in accordance with the
policy and practice in place for other senior executives of the Corporation. The
Executive will take vacation at a time or times reasonable for each of the
Corporation and the Executive in the circumstances.





3.6 Expenses

The Corporation will reimburse the Executive for all reasonable out-of-pocket
expenses properly incurred by Executive in the course of employment with the
Corporation. The Executive will provide the Corporation with appropriate
statements and receipts verifying such expenses.



3.7 Parking

The Corporation will provide a parking space for the Executive at his or her
primary place of business.

3.8 Supplementary Pension Benefit

The Executive will be eligible for enrolment in the pension plan, if any,
available to other senior executives of the Corporation and on the same terms
and conditions applicable to other senior executives of the Corporation, subject
to the condition that the Executive's compensation, as set out in Section 3.1,
was determined on the assumption that any pension contributions made on behalf
of the Executive will not result in contribution in excess of current RRSP
contribution limits. The Executive acknowledges that the Corporation is
currently reviewing the feasibility of a corporate pension plan and no decision
has been made, as of this date, on the availability of a plan for company
employees and executives.



ARTICLE 4 - EXECUTIVE'S COVENANTS

4.1 Full Time Service

The Executive will devote all of Executive's working time, attention and effort
to the business and affairs of the Corporation and its subsidiaries and will
well and faithfully serve the Corporation and its subsidiaries and will use best
efforts to promote the interests of the Corporation and its subsidiaries.

4.2 Duties and Responsibilities

The Executive will duly and diligently perform all the duties assigned to
Executive and commensurate with Executive's position while in the employ of the
Corporation, and will truly and faithfully account for and deliver to the
Corporation all money, securities and things of value belonging to the
Corporation which the Executive may from time to time receive for, from or on
account of the Corporation.



4.3 Rules and Regulations

The Executive will be bound by and will faithfully observe and abide by all the
rules and regulations of the Corporation from time to time in force which are
brought to Executive's notice or of which Executive should reasonably be aware.

4.4 Confidential Information

(a) The Executive acknowledges that, by reason of his employment with the
Corporation, Executive will have access to Confidential Information. The
Executive agrees that, during and after Executive's employment with the
Corporation, Executive will not disclose to any person, except in the proper
course of Executive's employment with the Corporation, or use for Executive's
own purposes or for any purposes other than those of the Corporation, any
Confidential Information acquired by Executive.

(b) Any breach of Section 4.4(a) by the Executive will result in material and
irreparable harm to the Corporation although it may be difficult for the
Corporation to establish the monetary value flowing from such harm. The
Executive therefore agrees that the Corporation, in addition to being entitled
to the monetary damages which flow from the breach, will be entitled to
injunctive relief in a court of appropriate jurisdiction in the event of any
breach by the Executive of Section 4.4(a). In addition, the Corporation will be
relieved of any further obligation to make any payments to the Executive or
provide Executive with any benefits as outlined in Section 5.3 and Executive
shall be obligated to repay such amounts already received under said section,
except those in Sections 5.3(a)(i) and 5.3(a)(ii), in the event of a breach by
the Executive of Section 4.4(a).

ARTICLE 5 - TERMINATION

5.1 Termination by the Corporation

The Corporation may terminate the Executive's employment with the Corporation at
any time by giving a Notice of Termination to the Executive.

5.2 Termination by the Executive

The Executive may terminate Executive's employment with the Corporation at any
time by giving 30 days' written Notice of Termination to the Corporation.

5.3 Payments on Termination Without Cause or for Good Reason

(a) If the Executive's employment with the Corporation is terminated by the
Corporation pursuant to Section 5.1 for any reason other than cause or Permanent
Disability, or is terminated by the Executive pursuant to Section 5.2 for Good
Reason, and subject to and conditional upon the Executive complying with the
provisions of Article 6, the Corporation will:

(i) pay to the Executive an amount equal to the salary earned by Executive up to
the Date of Termination and any outstanding vacation pay calculated as of such
Date;

(ii) reimburse the Executive in accordance with Section 3.6 for any expenses
incurred by Executive up to and including the Date of Termination;

(iii) subject to Sections 5.3(b) and (c), pay to the Executive an amount
equivalent to the base salary that would have been payable to Executive, on the
basis of Section 3.1, for the Severance Period, such payment to be made as a
lump sum payment equivalent to six (6) months' base salary immediately upon
termination of employment, with the remaining amount to be paid within twelve
(12 ) months of the Date of Termination at such times as the Board of Directors
shall determine in its discretion, but in such amounts and at such times as
shall be not less than equal monthly installments and not more than twelve (12 )
such installments commencing thirty (30) days following the Date of Termination;

(iv) maintain the Executive's benefits referred to in Section 3.2 for the
Severance Period or, if that is not possible, pay to the Executive an amount
equal to the cost of such benefits, grossed up so that the after tax value of
the payments is equal to the cost of the benefits to the corporation;

(v) give the Executive credit under the Corporation's pension plan for an
additional period of service with the Corporation equal to the Severance Period
or, if that is not possible, pay to the Executive an amount equal to the then
present value of the benefits under the Corporation's pension plan attributable
to such service, grossed up so that the after tax value of the payments is equal
to then present value of the benefits; and

(vi) permit the Executive to exercise at any time within six (6) months from the
Date of Termination all options granted to the Executive on or after January 28,
2002 that would otherwise vest during the Severance Period and permit the
Executive to exercise all other options vested on the Date of Termination within
30 days of the Date of Termination. Notwithstanding the foregoing, in no event
may Executive exercise any option after the expiration of the Option Period (as
defined under the Stock Option Plan in effect from time to time).

(b) Notwithstanding the foregoing, the payments contemplated by Section
5.3(a)(iii), excluding the lump sum payment described therein, will be reduced
by fifty per cent (50%) during any period when the Executive has obtained
alternate employment or has otherwise mitigated any damages arising from the
termination of his employment. The Executive has a duty to mitigate Executive's
damages and will promptly notify the Corporation of such employment or
mitigation.

(c) In addition to receiving the payments referred to in Section 5.3(a)(iii), in
the event there is a Change of Control and the Executive's employment is
terminated by the Corporation pursuant to Section 5.1 for any reason other than
cause or Permanent Disability, or is terminated by the Executive pursuant to
Section 5.2 for Good Reason, during the period beginning one (1) month prior to
the Change of Control and ending six (6) months following the Change in Control,
and subject to and conditional upon the Executive complying with the provisions
of Article 6, the Corporation will pay to the Executive an amount equivalent to
six (6) months' base salary, on the basis of Section 3.1, such payment to be
made immediately as a lump sum payment.

Immediately upon the occurrence of Change of Control, all options granted to the
Executive on or after February 1, 2002 which have not previously expired, shall
immediately vest and become exercisable. Notwithstanding the foregoing or any
other term of this agreement, in no event may any option be exercised after the
expiration of the option period as defined under the stock option plan in effect
from time to time.

(d) The parties agree that the provisions of Section 5.3 are fair and reasonable
and that the amounts payable by the Corporation to the Executive or for
Executive's benefit pursuant to Section 5.3 are reasonable estimates of the
damages which will be suffered by the Executive in the event of the termination
of employment with the Corporation in the circumstances set out in this Section
5.3 and will not be construed as a penalty.

(e) The parties agree that the payments under Section 5.3(a)(iii) and, if
applicable, 5.3(c) will be deemed to include: (i) all termination pay and
severance pay owing to the Executive pursuant to the Employment Standards Act
(Ontario); (ii) any other or further amount of notice or pay in lieu thereof at
common law or under any statute, in respect of the termination of Executive's
employment.

5.4 Payments on Termination by Corporation for Cause or by Reason of Permanent
Disability or on Termination by the Executive Without Good Reason

(a) If the Executive's employment with the Corporation is terminated by the
Corporation pursuant to Section 5.1 for cause or by reason of Permanent
Disability, or if such employment is terminated by the Executive pursuant to
Section 5.2 without Good Reason, the Corporation will:

(i) pay to the Executive an amount equal to the salary earned by Executive up to
the Date of Termination and any outstanding vacation pay calculated as of such
date;

(ii) reimburse the Executive in accordance with Section 3.6 for any expenses
incurred by Executive up to and including the Date of Termination;

(iii) pay to the Executive any amounts owing to Executive under the incentive
plans in accordance with the terms of such Plans and based on service up to the
Date of Termination but not after the Date of Termination; and

(iv) arrange for the Executive to receive any pension benefits to which
Executive is entitled pursuant to the Corporation's pension plan.

(b) If the Executive's employment with the Corporation is terminated by the
Corporation pursuant to Section 5.1 by reason of Permanent Disability, the
Corporation will:

(i) continue to pay to the Executive an amount equal to Executive's base salary
at the rate in effect immediately prior to such termination for the balance, if
any, of the applicable waiting period for long term disability benefits
stipulated in the Corporation's long term disability plan (the "Waiting
Period");

(ii) maintain during the Waiting Period and during any period in which the
Executive is receiving long term disability benefits pursuant to the
Corporation's long term disability plan (the "Long Term Disability Period")
those of the Executive's benefits referred to in Section 3.2 which are normally
continued for the Corporation's employees who are in receipt of either short
term disability benefits or long term disability benefits;

(iii) give the Executive credit under the Corporation's pension plan for an
additional period of service with the Corporation equal to the Waiting Period
and the Long Term Disability Period; and

(iv) permit the Executive or his legal representative to exercise at any time
within six (6) months from the Date of Disability all options granted to the
Executive on or after January 28, 2002 and held by the Executive at the Date of
Termination that have vested on the Date of Termination or would otherwise vest
during the twelve (12) months period following the Date of Termination and
permit the Executive or his legal representative to exercise all other options
vested on the Date of Disability within such six (6) months period.
Notwithstanding the foregoing, in no event may any option be exercised after the
expiration of the Option Period (as defined under the Stock Option Plan in
effect from time to time).

(c) The Executive and the Corporation agree that the termination of the
Executive's employment by the Corporation by reason of Permanent Disability is
not contrary to the Ontario Human Rights Code and that further accommodation
would be undue hardship on the Corporation.

5.5 Payments on Death of the Executive

(a) if the Executive's employment with the Corporation is terminated by death,
the Corporation will:

(i) pay to the Executive an amount equal to the salary earned by Executive up to
the Date of Death and any outstanding vacation pay calculated as of such date;

(ii) reimburse in accordance with Section 3.6 for any expenses incurred by
Executive up to and including the Date of Death;

(iii) pay to the Executive any amounts owing to Executive under the incentive
plans in accordance with the terms of such Plans and based on service up to the
Date of Death but not after the Date of Death;

(iv) arrange for the Executive to receive any pension benefits to which
Executive is entitled pursuant to the Corporation's pension plan; and

(v) permit the legal representative of the Executive to exercise at any time
within six (6) months from the Date of Death all options granted to the
Executive on or after January 28, 2002 and held by the Executive at the Date of
Death that have vested on the Date of Death or would otherwise vest during the
six (6) months period following the Date of Death and permit the legal
representative of the Executive to exercise all other options vested on the Date
of Death within twelve (12) months of the Date of Death. Notwithstanding the
foregoing, in no event may any option be exercised after the expiration of the
Option Period (as defined under the Stock Option Plan in effect from time to
time). 5.6 Return of Property

Upon any termination of his employment with the Corporation, the Executive will
deliver or cause to be delivered to the Corporation promptly all equipment,
books, documents, money, securities or other properties of the Corporation that
are in the possession, charge, control or custody of the Executive.

5.7 No Termination Claims

Upon any termination of the Executive's employment by the Corporation in
compliance with this Agreement or upon any termination of the Executive's
employment by the Executive, the Executive will have no action, cause of action,
claim or demand against the Corporation, any related or associated corporations
or any other person as a consequence of such termination.

5.8 Resignation as Director and Officer

Upon any termination of the Executive's employment under this Agreement, the
Executive will sign forms of resignation indicating his resignation as a
director and officer of the Corporation and its subsidiaries, if applicable.

5.9 Comments About the Corporation

Executive agrees that Executive will not say, publish or do any act or thing
that disparages or casts the Corporation, its officers, directors, employees,
agents and/or representatives in any unfavorable light, or which could result in
injury to any such person's reputation. Executive shall make no public
statements or announcements regarding Executive's past employment by the
Corporation or any of the matters set forth herein without first consulting with
the Corporation and obtaining its prior written approval as to the timing and
content of the proposed statements and/or announcements, except that Executive
may disclose Executive's dates of employment, title, job description and final
base annual salary with the Corporation. The Corporation agrees that it shall
make no public announcement regarding Executive's past employment with the
Corporation which disparages or casts Executive in a false light. The parties
agree that neither shall make any press release or other public announcement
concerning this Agreement except to the extent required by applicable law.



5.10 Provisions which Operate Following Termination

Notwithstanding any termination of the Executive's employment under this
Agreement for any reason whatsoever and with or without cause, the provisions of
Sections 4.4, 5.3, 5.4, 5.5, 5.6, 5.7, 5.8, 6.1, 6.2, 6.3 and 6.4 of this
Agreement and any other provisions of this Agreement necessary to give efficacy
thereto will continue in full force and effect following such termination.

ARTICLE 6 - NON-COMPETITION AND NON-SOLICITATION

6.1 Non-Competition

(a) Without limiting the Executive's Covenant's contained in Article 4, the
Executive will not, without the prior written consent of the Corporation, during
the term of employment, either individually or in partnership or jointly or in
conjunction with any person as principal, agent, employee, shareholder (other
than a holding of shares listed on a Canadian or United States stock exchange
that does not exceed 5% of the outstanding shares so listed) or in any other
manner whatsoever carry on or be engaged in or be concerned with or interested
in or advise, lend money to, guarantee the debts or obligations of or permit his
name or any part of his name to be used or employed by any person engaged in or
concerned with or interested in a business which is competitive with the
business carried on by the Corporation at any time during the term of
employment.

(b) The Executive will not, without the prior written consent of the
Corporation, following the term of employment,

(i) until the end of the Severance Period if the Executive's employment is
terminated by the Corporation without cause or by the Executive for Good Reason,

(ii) until six (6) months following the end of the Waiting Period if the
Executive's employment is terminated by Reason of Permanent Disability, or

(iii) until six (6) months following the last day actually worked by the
Executive if the Executive's employment is terminated in any other manner or for
any other reason,

either individually or in partnership or jointly or in conjunction with any
person as principal, agent, employee, shareholder (other than a holding of
shares listed on a Canadian or United States stock exchange that does not exceed
5% of the outstanding shares so listed) or in any other manner whatsoever carry
on or be engaged in or be concerned with or interested in or advise, lend money
to, guarantee the debts or obligations of or permit his name or any part of his
name to be used or employed by any person engaged in or concerned with or
interested in within North America,

i) a business which is competitive with any business carried on by the
Corporation during the term of employment or during any Severance Period if the
Executive's employment is terminated by the Corporation without cause or by the
Executive for Good Reason, or

(ii) a business which is competitive with any business carried on by the
Corporation during the term of employment through the Date of Termination, in
all other cases.

(c) The Executive confirms that all restrictions in Section 6.1(a) and (b) are
reasonable and valid and that the Executive waives all defences to the strict
enforcement of such restrictions by the Corporation.

6.2 Non-Solicitation

(a) The Executive will not, without the prior consent of the Corporation, during
the term of Executive's employment or at any time for a period of twelve (12)
months following the termination of the Executive's employment under the
Agreement for whatever reason and with or without cause, either individually, or
in partnership, or jointly, or in conjunction with any person as principal,
agent, employee or shareholder (other than a holding of shares listed on a
Canadian or United States stock exchange that does not exceed 5% of the
outstanding shares so listed) or in any other manner whatsoever on Executive's
own behalf or on behalf of anyone competing or endeavouring to compete with the
Corporation, directly or indirectly solicit, or gain the custom of, interfere
with or endeavour to entice away from the Corporation any person who:

(i) is a client of the Corporation at the Date of Termination and with whom the
Executive dealt during the Executive's employment;

(ii) was a client of the Corporation at any time during the Executive's
employment at the Corporation and with whom the Executive dealt during the
Executive's employment;



For the purposes of 6.2(a)(i) and (ii) above, "client" shall mean customers
(including distributors, resellers and licensees), joint venture partners,
strategic partners, OEM partners and any other individual or entity in a like
relationship with the Corporation or its affiliates.



(b) The Executive confirms that all restrictions in Section 6.2(a) are
reasonable and valid and that the Executive waives all defences to the strict
enforcement of such restrictions in Section 6.2(a) by the Corporation.

(c) Sections 6.2(a)(i),(ii) and (iii) are each separate and distinct covenants,
severable one from the other and if any such covenant or covenants are
determined to be invalid or unenforceable, such invalidity or unenforceability
will attach only to the covenant or covenants as determined and all other such
covenants will continue in full force and effect.

(d) The Executive, for a period of twelve (12) months following the termination
of the Executive's employment under the Agreement for whatever reason and with
or without cause, will not interfere with or entice away any person who is an
employee or independent contractor of the Corporation at the Date of
Termination.

6.3 Industrial and Intellectual Property

 * Executive acknowledges that all improvements, inventions, know-how and
   discoveries, technology, patents, copyrightable materials, computer programs,
   designs, documentation, processes, techniques or procedures in any way
   related to the Corporation's business which are developed, invented, or
   written by Executive alone or together with others, including all derivative
   works, during the course of Executive's employment with Corporation, or at
   any time using Confidential Information ("Developments") are the exclusive
   property the Corporation:
 * Executive will fully disclose all Developments to the Corporation and hereby
   waives all moral rights in all Developments as of the moment they are created
   and transfers all interest in all Developments, including all derivative
   works, exclusively to the Corporation on a world-wide, royalty-free basis as
   of the moment they are created and, as required by the Corporation, will
   protect the Corporation's interest in such Developments. Executive agrees to
   execute any documents which the Corporation feels are necessary to enable the
   Corporation to apply for or enforce its patent, copyright, industrial design,
   trademark right, or any other industrial or intellectual property rights in
   the Developments.

(c) Executive acknowledges that Executive is not a party to any prior agreements
which have created, or which could create in any third party rights which are or
could become inconsistent with Executive's obligations herein, and agrees that
Executive will fully disclose to the Corporation at Executive's earliest
opportunity any such prior agreements as well as any claims made or notices
provided by a third party which allege any such agreement or interest.

(d) Executive acknowledges that, from time to time, the Corporation uses the
image, likeness, voice or other representation of its employees in connection
with the production of corporate reports, advertising and promotional materials,
and training videos. Executive agrees that if, during the course of employment,
Executive participates in such productions, the Corporation may use Executive's
image, likeness, voice or other representation in perpetuity, in all media and
in all territories for the purposes described above without further compensation
to Executive.

6.4 Breach

Any breach of the provisions of Sections 6.1(a), 6.1(b), 6.2(a), 6.2(d) or 6.3
by the Executive will result in material and irreparable harm to the Corporation
although it may be difficult for the Corporation to establish the monetary value
flowing from such harm. The Executive therefore agrees that the Corporation, in
addition to being entitled to the monetary damages which flow from the breach,
will be entitled to injunctive relief in a court of appropriate jurisdiction in
the event of any breach or threatened breach by the Executive of any of the
provisions of Sections 6.1(a), 6.1(b), 6.2(a), 6.2(d) or 6.3 . In addition, the
Corporation will be relieved of any further obligations to make any payments to
the Executive or provide him with any benefits as outlined in Section 5.3 and
Executive shall be obligated to repay such amounts already received under said
section, except those in Section 5.3(a)(i) and 5.3(a)(ii), in the event of a
breach by the Executive of any of the provisions of Sections 6.1(a), 6.1(b),
6.2(a), 6.2(d) or 6.3.









GENERAL

7.1 Notices

Any demand, notice or other communication ("Communication") to be given in
connection with this Agreement will be given in writing by personal delivery, by
registered mail or by electronic means of communication addressed to the
recipient as follows:

To the Corporation:

1600 Carling Avenue
Ottawa, ON K1Z 8R7

Attention: Vice President of Human Resources

To the Executive:

[Name]

[Address]



or such other address, individual or electronic communication number as may be
designated by notice given by either party to the other. Any Communication given
by personal delivery will be conclusively deemed to have been given on the day
of actual delivery of the Communication and, if given by registered mail, on the
third day, other than a Saturday, Sunday or statutory holiday in Ontario,
following the deposit of the Communication in the mail and, if given by
electronic communication, on the day of transmittal of the Communication if
given during the normal business hours of the recipient and on the business day
during which such normal business hours next occur if not given during such
hours on any day. If the party giving any Communication knows or ought
reasonably to know of any difficulties with the postal system which might affect
the delivery of mail, any such Communication may not be mailed but must be given
by personal delivery or by electronic communication.

7.2 Time of Essence

Time will be of the essence of this Agreement.

7.3 Deductions

The Corporation will deduct all statutory deductions from any amounts to be paid
to the Executive under this Agreement.

7.4 Sections and Headings

The division of this Agreement into Articles and Sections and the insertion of
headings are for the convenience of reference only and will not affect the
construction or interpretation of this Agreement. The terms "this Agreement",
"hereof", "hereunder" and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof and include any
agreement or instrument supplemental or ancillary hereto. Unless something in
the subject matter or context is inconsistent therewith, references herein to
Articles and Sections are to Articles and Sections of this Agreement.

7.5 Number

In this Agreement words importing the singular number only will include the
plural and vice versa and words importing the masculine gender will include the
feminine and neuter genders and vice versa and words importing persons will
include individuals, partnerships, associations, trusts, unincorporated
organizations and corporations and vice versa.

7.6 Benefit of Agreement

This Agreement will enure to the benefit of and be binding upon the heirs,
executors, administrators and legal personal representatives of the Executive
and the successors and permitted assigns of the Corporation respectively.

7.7 Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this Agreement and cancels and supersedes any prior
understandings and agreements between the parties to this Agreement with respect
to the subject matter of this Agreement. There are no representations,
warranties, forms, conditions, undertakings or collateral agreements, express,
implied or statutory between the parties other than as expressly set forth in
this Agreement.



7.8 Pre-Contractual Representations

The Executive hereby waives any right to assert a claim based on any
pre-contractual representations, negligent or otherwise, made by the
Corporation.

7.9 Amendments and Waivers

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by both of the parties to this Agreement. No waiver of
any breach of any provision of this Agreement will be effective or binding
unless made in writing and signed by the party purporting to give the same and,
unless otherwise provided in the written waiver, will be limited to the specific
breach waived.





7.10 Severability

If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability will attach only to
such provision or part of such provision and the remaining part of such
provision and all other provisions of this Agreement will continue in full force
and effect.

7.11 Governing Law

This Agreement will be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable in Ontario.

7.12 Attornment

For the purpose of all legal proceedings this Agreement will be deemed to have
been performed in the Province of Ontario and the courts of the Province of
Ontario will have jurisdiction to entertain any action arising under this
Agreement. The Corporation and the Executive each hereby attorns to the
jurisdiction of the courts of the Province of Ontario provided that nothing in
this Agreement contained will prevent the Corporation from proceeding at its
election against the Executive in the courts of any other province or country.

In the event that the Executive, in good faith, initiates litigation to enforce
payments under Article 5.3 or 5.4 following a Change of Control, the Corporation
will pay, and be solely financially responsible for, any and all attorneys' and
related fees and expenses incurred by the Executive, without regard to whether
the Executive prevails in such litigation.

























7.13 Copy of Agreement

The Executive hereby acknowledges receipt of a copy of this Agreement duly
signed by the Corporation.

IN WITNESS WHEREOF the parties have executed this Agreement.

Corel Corporation

By: _______________________________

Name: [Name] Title: Vice President Human Resources

By: _____________________________ Name: Title:







Witness Signature [EVP signature and date]





Witness Name (Please print)



